
 
EXHIBIT 10.39




 
NOBLE ENERGY, INC.


2005 NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN


THIS AMENDED PLAN, made and executed by Noble Energy, Inc. (the “Company”) at
Houston, Texas,


WITNESSETH THAT:


WHEREAS, effective as of April 23, 2002, the Company (formerly known as Noble
Affiliates, Inc.) established the Noble Affiliates, Inc. Non-Employee Director
Fee Deferral Plan (the “Original Plan”) for the benefit of the non-employee
directors of the Company; and


WHEREAS, effective as of August 1, 2003, the Original Plan was renamed the Noble
Energy, Inc. Non-Employee Director Fee Deferral Plan and amended by restatement
in its entirety to make certain changes; and


WHEREAS, in order to make certain changes designed to comply with the
requirements of Internal Revenue Code section 409A, effective as of January 1,
2005, the Original Plan was amended to separate the portion of the Original Plan
applicable to amounts deferred prior to January 1, 2005 (which portion continues
to be known as the Noble Energy, Inc. Non-Employee Director Fee Deferral Plan),
from the portion of the Original Plan applicable to amounts deferred after
December 31, 2004 (which portion is this Noble Energy, Inc. 2005 Non-Employee
Director Fee Deferral Plan); and


WHEREAS, the Company now desires to amend this Noble Energy, Inc. 2005
Non-Employee Directors Plan to make certain additional changes designed to
comply with the requirements of Internal Revenue Code section 409A;


NOW, THEREFORE, in consideration of the premises and pursuant to the provisions
of Section 5 thereof, the Noble Energy, Inc. 2005 Non-Employee Director Fee
Deferral Plan is hereby amended by restatement in its entirety effective as of
January 1, 2008, to read as follows:


Section 1.    Establishment and Purpose.  The Company has established this
Non-Employee Director Fee Deferral Plan to promote the long-term success of the
Company by creating a long-term mutuality of interests between the non-employee
directors and stockholders of the Company, to provide an additional inducement
for such directors to remain with the Company and to provide a means through
which the Company may attract able persons to serve as directors of the Company.


Section 2.    Definitions.  For purposes of the Plan, the following terms shall
have the indicated meanings:


(a)          “Affiliate” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent” in each place the phrase “at
least 50 percent” appears in Treas. Reg. section 1.414(c)-2.


(b)          “Applicable Percentage” means, with respect to a particular month,
the annual prime rate of interest announced by JPMorgan Chase Bank, Dallas,
Texas for the first business day of such month.


 
1

--------------------------------------------------------------------------------

 
 


(c)          “Board of Directors” means the Board of Directors of the Company.


(d)          “Code” means the Internal Revenue Code of 1986, as amended.


(e)          “Committee” means the Corporate Governance and Nominating Committee
of the Board of Directors.


(f)          “Company” means Noble Energy, Inc., a Delaware corporation.


(g)          “Deferral Account” means an account established and maintained on
the books of the Company pursuant to Plan Section 4(b) to record a Participant’s
interest under the Plan.


(h)          “Director Fees” means all cash compensation payable by the Company
to a Non-Employee Director for his or her services as a director of the Company.


(i)          “Election Period” means, with respect to a Plan Year, the 3-month
period prior to the beginning of such year.  The term “Election Period” shall
also include the 30-day election period provided for under Plan Section 4(a).


(j)          “Non-Employee Director” means an individual who (i) is a member of
the Board of Directors by virtue of being elected to the Board of Directors by
the stockholders of the Company or by the Board of Directors under applicable
corporate law, and (ii) is not an officer or employee of the Company or an
Affiliate.


(k)          “Participant” means a Non-Employee Director or former Non-Employee
Director for whom a Deferral Account is being maintained under the Plan.


(l)          “Plan” means this Noble Energy, Inc. 2005 Non-Employee Director Fee
Deferral Plan as in effect from time to time.


(m)          “Plan Year” means the calendar year.


Section 3.    Plan Administration.  The Plan shall be administered by the
Committee.  The Committee shall have discretionary and final authority to
interpret and implement the provisions of the Plan.  The Committee shall act by
a majority of its members at the time in office and such action may be taken
either by a vote at a meeting or in writing without a meeting.  The Committee
may adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts.  Every interpretation, choice, determination of other
exercise by the Committee of any power or discretion given either expressly or
by implication to it shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or otherwise directly or indirectly
affected by such action (without restriction, however, on the right of the
Committee to reconsider and redetermine such action).  The Plan is intended to
provide compensation and benefits that are not subject to the tax imposed under
Internal Revenue Code section 409A and shall be interpreted and administered to
the extent possible in accordance with such intent.




 
2

--------------------------------------------------------------------------------

 
 
 
    Section 4.    Deferred Compensation Provisions.


(a)           Deferral Elections.  During the Election Period for each Plan Year
a Non-Employee Director may elect to have all or any portion of the Director
Fees otherwise payable to him or her for his or her services to be performed for
such year deferred for future payment by the Company in accordance with the
provisions of the Plan.  If an individual becomes a Non-Employee Director for
the first time during a Plan Year, or if a former Non-Employee Director resumes
serving as a Non-Employee Director during a Plan Year and was not a Non-Employee
Director during the 24-month period immediately preceding the date of his or her
resumption of service as a Non-Employee Director, such Non-Employee Director may
make the election referred to in this Plan Section 4(a) within thirty (30) days
after the date he or she first becomes or resumes being, as the case may be, a
Non-Employee Director; provided, however, that the deferral election so made
shall apply only to the Director Fees otherwise payable to such Non-Employee
Director for his or her services to be performed after the end of said 30-day
election period.  The deferral election made by a Non-Employee Director for a
Plan Year pursuant to this Plan Section 4(a) shall specify (i) the portion of
the Directors Fees otherwise payable to him or her for such year that shall be
deferred pursuant to the Plan, (ii) the date that the amount credited to his or
her Deferral Account for such year shall be distributed or commence being
distributed (which date shall be at least twelve (12) months after the end of
the Election Period for such year, and shall be subject to being accelerated in
accordance with the provisions of Plan Section 4(d), Plan Section 5 or Plan
Section 6(c)), and (iii) the form of distribution that shall apply to the amount
credited to his or her Deferral Account for such year.  The deferral election
made by a Non-Employee Director for a Plan Year pursuant to this Plan Section
4(a) shall (i) be made in writing on a form prescribed by and filed with the
Committee, (ii) be irrevocable after the end of the Election Period for such
Plan Year, and (iii) continue to be effective as a deferral election made for
each succeeding Plan Year until such Non-Employee Director changes or terminates
his or her deferral election for a succeeding Plan Year during the Election
Period for such year.  If no deferral election under this Plan is in effect for
a Non-Employee Director for a Plan Year, his or her Director Fees for such year
shall be paid by the Company to him or her in cash on the dates such Directors
Fees are normally due to be paid under the policies and practices of the Company
with respect thereto.


(b)           Deferral Accounts.  For each Plan Year the Company shall establish
and maintain on its books a Deferral Account for each Non-Employee Director who
elects to defer a Director Fees amount for such year pursuant to Plan Section
4(a).  Each such Account shall be designated by the name of the Participant for
whom established and the Plan Year to which it relates, and the amount of any
Director Fees otherwise payable by the Company to a Participant for a Plan Year
that such Participant has elected to defer for such year pursuant to Plan
Section 4(a) shall be credited by the Company to such Participant’s Deferral
Account for that year on the date such amount would otherwise have been paid by
the Company to such Participant.


(c)           Deferral Account Adjustments.  On the last day of each month, the
amount credited to each Deferral Account maintained for a Participant shall be
credited with notional earnings in an amount equal to the product obtained by
multiplying one-twelfth (1/12) of the Applicable Percentage by the amount that
has been credited to such Account for the entire period of such month.


(d)           Deferral Account Payments.  The amount credited to a Deferral
Account maintained for a Participant (i) shall be distributed or commence being
distributed, as the case may be, to such Participant pursuant to this Plan
Section 4(d) on the first day of the first month commencing after the first to
occur of (1) the date specified by such Participant in his or her election filed
with the Committee for such Deferral Account during the Election Period for the
Plan Year to which such Deferral Account relates, or (2) the date of such
Participant’s separation from service (within the meaning of Internal Revenue
Code section 409A and the regulations and other guidance issued thereunder) with
the group of service recipients that includes the Company and each Affiliate,
and (ii) shall be distributed to such Participant either in a single
distribution or in approximately equal annual installments over a period of up
to five (5) years, such form of distribution to be made in accordance with such
Participant’s election filed with the Committee for such Deferral Account during
the Election Period for the Plan Year to which such Deferral Account
relates.  The amount of any annual installment payment shall be determined by
dividing the total undistributed balance remaining to be paid by the number of
installments remaining to be paid.  Installment payments after the first of a
series of installment payments shall be made on anniversary dates of the first
installment payment.  When an amount credited to a Participant’s Deferral
Account becomes distributable, such amount shall be paid by the Company to such
Participant in cash and charged against such Deferral Account.  If the amount
credited to a Deferral Account is paid in installments over a period of years,
the provisions of Plan Section 4(c) shall continue to apply to the amount
credited to such Deferral Account from time to time.


(e)           Death of Participant.  Upon the death of a Participant, the amount
credited to each Deferral Account maintained for such Participant shall be paid
by the Company in a single distribution in cash to the beneficiary or
beneficiaries designated by such Participant and charged against such Deferral
Account.  Such designation of beneficiary or beneficiaries shall be made in
writing on a form prescribed by and filed with the Committee, and shall remain
in effect until changed by such Participant by the filing of a new beneficiary
designation form with the


 
3

--------------------------------------------------------------------------------

 


Committee.  If a Participant fails to so designate a beneficiary, or in the
event all of the designated beneficiaries are individuals who predecease the
Participant, any remaining amount payable under the Plan shall be paid to such
Participant’s estate.  All distributions under this Plan Section 4(e) shall be
made within 90 days following the Participant’s death.


Section 5.    Plan Amendment and Termination.  The Board of Directors shall have
the right and power at any time and from time to time to amend the Plan, in
whole or in part, for any reason; provided, however, that no such amendment
shall reduce the amount actually credited to a Participant’s Deferral Account as
of the date of such amendment, or further defer the date or dates for the
payment of such amount, without the consent of the affected Participant.  The
Board of Directors shall also have the right and power at any time and for any
reason to terminate the Plan and to provide for the distribution to a
Participant of the amounts then credited to his or her Deferral Accounts in a
manner that does not subject such amounts to the tax imposed by Code section
409A.


Section 6.    General Provisions.


(a)           Nature of Plan and Rights.  The Plan is unfunded and maintained by
the Company primarily for the purpose of providing deferred compensation for
Non-Employee Directors.  The Deferral Accounts maintained under this Plan are
fictional devices used solely for the accounting purposes of the Plan to
determine an amount of money to be paid by the Company to a Participant pursuant
to the Plan, and shall not be deemed or construed to create a trust fund or
security interest of any kind or to grant a property interest of any kind to any
Participant, designated beneficiary or estate.  The amounts credited by the
Company to Deferral Accounts maintained under the Plan are and for all purposes
shall continue to be a part of the general liabilities of the Company, and to
the extent that a Participant, designated beneficiary or estate acquires a right
to receive a cash payment from the Company pursuant to the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.


(b)           No Continuing Right as Director.  Neither the adoption or
operation of the Plan, nor the Plan itself or any document describing or
relating to the Plan, shall confer upon any Participant any right to continue as
a director of the Company or interfere in any way with the rights of the
stockholders of the Company or the Board of Directors to elect and remove
directors.


(c)           Special Distributions.  Any provision of the Plan to the contrary
notwithstanding, the Committee in its absolute discretion may direct the Company
to accelerate the time for the making of a payment under the Plan to or with
respect to a Participant to the extent that such acceleration is a permitted
exception under Treas. Reg. section 1.409A-3(j)(4) (or other applicable guidance
issued by the Internal Revenue Service) that does not subject such accelerated
payment to the tax imposed by Code section 409A.
 
(d)           Compliance with Code Section 409A.  The compensation payable by
the Company to a Participant or beneficiary of a deceased Participant pursuant
to the Plan is intended to be compensation that is not subject to the tax
imposed by Code section 409A, and the Plan shall be administered and construed
to the fullest extent possible to reflect and implement such intent.
 
(e)           Spendthrift Provision.  No Deferral Account balance or other right
or interest under the Plan of a Participant, designated beneficiary or estate
may be assigned, transferred or alienated, in whole or in part, either directly
or by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Code section 414(p)), and no such balance, right or
interest shall be liable for or subject to any debt, obligation or liability of
such Participant, designated beneficiary or estate.


(f)           Severability.  If any provision of the Plan is held to be illegal
or invalid for any reason, such illegal or invalid provision shall not affect
the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included herein.


(g)           Expenses.  All expenses associated with the administration of the
Plan, including but not limited to legal and accounting fees, shall be paid by
the Company.


 
4

--------------------------------------------------------------------------------

 


(h)           Binding Effect.  The obligations of the Company under the Plan
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company.  The terms and conditions of the Plan
shall be binding upon each Participant and his or her heirs, legatees,
distributee and legal representatives.


(i)           Governing Law.  The provisions of the Plan shall be governed by
and construed in accordance with the internal laws (without regard to principles
of conflicts of laws) of the State of Texas.


(j)           Construction.  The headings of the Sections and subsections in the
Plan are placed herein for convenience of reference only, and in case of any
conflict, the text of this instrument, rather than such titles or headings,
shall control.  When a noun or pronoun is used in the Plan in plural form and
there is only one person or entity within the scope of the word so used, or in
singular form and there is more than one person or entity within the scope of
the word so used, such noun or pronoun shall have a plural or singular meaning
as appropriate under the circumstance.




IN WITNESS WHEREOF, the undersigned has executed this Plan on this 18th day of
December, 2007, to be effective as of January 1, 2008.


 

  NOBLE ENERGY, INC.          
 
By:
/s/ Charles D. Davidson       Name: Charles D. Davidson       Title:   President
and Chief Executive Officer          





 
5

--------------------------------------------------------------------------------

 

